Citation Nr: 1443772	
Decision Date: 10/01/14    Archive Date: 10/10/14

DOCKET NO.  09-26 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.

(The issue of whether a June 19, 2013, decision of the Board of Veterans' Appeals  that denied service connection for posttraumatic stress disorder (PTSD) was based on clear and unmistakable error (CUE) is addressed under separate cover).

REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.  The Veteran died in June 1997 and the Appellant is his surviving spouse.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware, which denied entitlement to service connection for the cause of the Veteran's death.

In June 2010, the Appellant testified at Videoconference hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of that hearing has been associated with the claims file.

This case was previously before the Board for appellate consideration in January 2011 when it was remanded for additional development; May 2012 when an expert medical opinion was requested; September 2012 when it was remanded for initial consideration of additional evidence received by the Agency of Original Jurisdiction (AOJ); and June 2013 when the Board denied the Appellant's claim for service connection for the cause of the Veteran's death.  The Appellant that decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2013, a joint motion for remand ordered that the June 2013 decision be vacated and remanded to the Board for action consistent with the terms of the joint motion.   In April 2014, the Board remanded this matter for further development.  The appeal has now been returned to the Board for appellate consideration. 

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed his electronic file on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the Board remanded this matter in April 2014.  The Board specifically instructed the AOJ to obtain all records relevant to the Veteran's service, readjudicate the issue on appeal by providing a supplemental statement of the case, and schedule a Travel Board hearing.  While this matter was on remand, none of the requested actions were completed.  On remand, all of these actions must be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should take the necessary steps to obtain copies of all records relevant to the Veteran's service, to specifically include records associated with the variation of his SSN identified in the November 2013 joint motion.  All records requests and responses received must be documented in the claims file and all pertinent follow up must be undertaken.  

If any of the Veteran's service records cannot be located for any reason, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain these records would be futile (i.e., a memorandum of formal finding of unavailability).  The AOJ must then: (a) notify the claimant and her attorney of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant and her attorney must then be given an opportunity to respond.

2.  After the development requested above has been completed to the extent possible, and after undertaking any additional development deemed necessary, the RO should again review the record and readjudicate the issue on appeal.  If the decision remains unfavorable, provide a supplemental statement of the case to the Appellant and her attorney.  An appropriate period of time should be allowed for response. 

3.  After the development requested above has been completed, schedule a Travel Board hearing as requested before a Veterans Law Judge at the earliest available opportunity, in accordance with applicable procedures.  The RO shall notify the Appellant and her attorney of the date and time of the hearing.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
N. RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



